     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 1 of 9 Page ID #:1



1    Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6    abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
     SYLVIA L. LARY,                            Case No.:
11
                     Plaintiff,                 COMPLAINT FOR DAMAGES
12
                               v.               1. TELEPHONE CONSUMER
13                                              PROTECTION ACT
     R.M. GALICIA, INC. dba
14                                              2. ROSENTHAL FAIR DEBT
     PROGRESSIVE                                COLLECTION PRACTICES ACT,
15
     MANAGEMENT SYSTEMS,
                                                JURY TRIAL DEMANDED
16
                     Defendant.
17

18

19          1.      SYLVIA L. LARY (“Plaintiff”) brings this Complaint for damages,
20   injunctive relief, and any other available legal or equitable remedies, resulting
21   from the illegal actions of R.M. GALICIA, INC. dba PROGRESSIVE
22   MANAGEMENT SYSTEMS (“Defendant”), in negligently and/or willfully
23   contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the Telephone
24   Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading
25   Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to
26   herself and her own acts and experiences, and, as to all other matters, upon
27   information and belief, including investigation conducted by his attorneys.
28          2.      Additionally, this is an action for damages brought by Plaintiff for
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal.

                                          COMPLAINT - 1
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 2 of 9 Page ID #:2



1
     Civ. Code §1788, et seq. (hereinafter “RFDCPA”), which prohibits debt
2
     collectors from engaging in abusive, deceptive, and unfair practices.
3
           3.     The TCPA was designed to prevent calls and/or text messages like
4
     the ones described herein, and to protect the privacy of citizens like Plaintiff.
5
     “Voluminous consumer complaints about abuses of telephone technology – for
6
     example, computerized calls dispatched to private homes – prompted Congress to
7
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
8
           4.     In enacting the TCPA, Congress intended to give consumers a choice
9
     as to how corporate similar entities may contact them, and made specific findings
10
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
11
     not universally available, are costly, are unlikely to be enforced, or place an
12
     inordinate burden on the consumer.        TCPA, Pub.L. No. 102–243, § 11. In
13
     support of this, Congress found that:
14

15                [b]anning such automated or prerecorded telephone
                  calls to the home, except when the receiving party
16
                  consents to receiving the call or when such calls are
17                necessary in an emergency situation affecting the health
18
                  and safety of the consumer, is the only effective means
                  of protecting telephone consumers from this nuisance
19                and privacy invasion.
20
                  Id. at § 12.
21

22         5.     Congress also specifically found that “the evidence presented to the
23   Congress indicates that automated or prerecorded calls are a nuisance and an
24   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
25   Mims, 132 S. Ct. at 744.
26

27                               JURISDICTION AND VENUE
28         6.     This Court has federal question jurisdiction over Plaintiff’s TCPA



                                        COMPLAINT - 2
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 3 of 9 Page ID #:3



1
     claim because this cause of action arises out of violations of federal law. 47
2
     U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
3
            7.     This Court has supplemental jurisdiction over Plaintiff’s RFDCPA
4
     claims pursuant to 28 U.S.C. 1367.
5
            8.     Venue is proper in the United States District Court for the Central
6
     District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
7
     Defendant is subject to personal jurisdiction in the County of Riverside, State of
8
     California and Plaintiff resides within the County of Riverside, State of
9
     California.
10

11
                                          PARTIES

12
            9.     Plaintiff is, and at all times mentioned herein was, a citizen and

13   resident of the State of California. Plaintiff is, and at all times mentioned herein
14   was, a “person” as defined by 47 U.S.C. § 153 (10).
15          10.    Plaintiff is informed and believes, and thereon alleges, that
16   Defendant is, and at all times mentioned herein was, a national limited liability
17   company whose State of Incorporation is California. Defendant, is and at all
18   times mentioned herein was a “person,” as defined by 47 U.S.C. § 153 (10).
19   Plaintiff alleges that at all times relevant herein Defendant conducted business in
20   the State of California and in the County of Riverside, and within this judicial
21
     district.
22
            11.    Plaintiff is a natural person residing in Riverside County in the state
23
     of California, and is a “debtor” as defined by Cal Civ Code §1788.2(h).
24
            12.    At all relevant times herein, Defendant was a company engaged, by
25
     use of the mails and telephone, in the business of collecting a debt from Plaintiff
26
     which qualifies as a “consumer debt,” as defined by Cal Civ Code §1788.2(f).
27
     Defendant, by attempting to collect debts owed, regularly attempts to collect
28
     debts alleged to be due to itself and/or another, and therefore is a “debt collector”


                                          COMPLAINT - 3
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 4 of 9 Page ID #:4



1
     as defined by the RFDCPA, Cal Civ Code §1788.2(c). See In re Bank of Am.
2
     Home Affordable Modification Program (HAMP) Contract Litig., No. 10-MD-
3
     02193-RWZ, 2011 WL 2637222, at *6 (D.Mass. July 6, 2011); cf. Reyes v. Wells
4
     Fargo Bank, N.A., No. C-10-01667JCS, 2011 WL 30759, at *20 (N.D.Cal. Jan. 3,
5
     2011).
6
                                FACTUAL ALLEGATIONS
7
             13.   At various and multiple times prior to the filing on the instant
8
     complaint, including within the one year preceding the filing of this Complaint,
9
     Defendant contacted Plaintiff in an attempt to collect an alleged outstanding debt.
10

11
             14.   Defendant called Plaintiff regarding an alleged debt owed.

12
     Defendant called Plaintiff with such frequency and regularity that it constitutes

13   harassment under the circumstances. Defendant contacts or attempts to contact
14   Plaintiff five (5) to ten (10) times per day on number ending in -6154
15           15.   Plaintiff sent Defendant a cease and desist letter on June 4, 2020, yet
16   Defendant ignored Plaintiff’s letter and continued to contact Plaintiff.
17           16.   Further, Plaintiff did not owe the alleged debt. In fact, Plaintiff sent
18   Defendant proof showing that she did not owe any money to the original creditor
19   Loma Linda University Medical Center.
20           17.   Defendant failed to provide a written notice validating the debt.
21
     Instead, Defendant threatened Plaintiff’s credit would be negatively effected.
22
             18.   Plaintiff told Defendant to stop calling, but Defendant continued to
23
     call.
24
             19.   The calls Defendant placed to Plaintiff’s cellular telephone were
25
     placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
26
     U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
27
             20.   This ATDS has the capacity to store or produce telephone numbers
28
     to be dialed, using a random or sequential number generator.


                                          COMPLAINT - 4
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 5 of 9 Page ID #:5



1
           21.      The telephone number that Defendant, or its agents, called was
2
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
3
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
4
           22.      These calls constituted calls that were not for emergency purposes as
5
     defined by 47 U.S.C. § 227 (b)(1)(A)(i).
6
           23.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
7
     § 227(b)(1).
8
           24.      Defendant has violated the TCPA in multiple ways, including but not
9
     limited to:
10

11
                 a. Restricted use of Automated Telephone equipment to
                    make any call (other than a call made for emergency
12                  purposes or made with the prior express consent of the
13                  called party) using any automatic telephone dialing
                    system or an artificial or pre-recorded voice to any
14
                    telephone number assigned to a paging service, cellular
15                  telephone service, specialized mobile radio service, or
                    other radio common carrier service, or any service for
16
                    which the called party is charged for the call (47 USC
17                  §227(b)(A)(iii)).
18
           25.      According to the RFDCPA, every debt collector collecting or
19
     attempting to collect a consumer debt shall comply with the provisions of
20
     Sections 1692b to 1692j, inclusive, of, and shall be subject to the remedies in
21
     Section 1692k of, Title 15 of the United States Code. (Cal Civ Code §1788.17).
22
           26.      Defendant has violated the RFDCPA in multiple way, including but
23
     not limited to:
24
                 a. Causing a telephone to ring repeatedly or continuously
25
                    to annoy Plaintiff (Cal Civ Code § 1788.11(d));
26

27
                 b. Communicating, by telephone or in person, with
28                  Plaintiff with such frequency as to be unreasonable and



                                          COMPLAINT - 5
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 6 of 9 Page ID #:6



1
                    to constitute an harassment to Plaintiff under the
2                   circumstances (Cal Civ Code § 1788.11(e));
3
                 c. Causing Plaintiffs telephone to ring repeatedly or
4
                    continuously with intent to harass, annoy or abuse
5                   Plaintiff (§ 1692d(5));
6

7
                 d. Communicating with Plaintiff at times or places which
                    were known or should have been known to be
8                   inconvenient for Plaintiff (§1692c(a)(1)); and
9

10               e. Engaging in conduct the natural consequence of which
                    is to harass, oppress, or abuse Plaintiff (§ 1692d)).
11

12
           27.      As a result of the above violations of the TCPA and RFDCPA,
13
     Plaintiff suffered and continues to suffer injury to Plaintiff’s feelings, personal
14
     humiliation, embarrassment, mental anguish and emotional distress, and
15
     Defendant is liable to Plaintiff for Plaintiff’s actual damages, statutory damages,
16
     and costs and attorney’s fees.
17

18                     FIRST CAUSE OF ACTION
19
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                          PROTECTION ACT
20                       47 U.S.C. § 227 ET SEQ.
21
           29.      Plaintiff incorporates by reference all of the above paragraphs of this
22
     Complaint as though fully stated herein.
23
           30.      The foregoing acts and omissions of Defendant constitute numerous
24
     and multiple negligent violations of the TCPA, including but not limited to each
25
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
26
           31.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
27
     seq, Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
28
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


                                           COMPLAINT - 6
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 7 of 9 Page ID #:7



1
            32.     Plaintiff is also entitled to and seeks injunctive relief prohibiting
2
     such conduct in the future.
3
                           SECOND CAUSE OF ACTION
4                    KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                       TELEPHONE CONSUMER PROTECTION ACT
5                               47 U.S.C. § 227 ET SEQ.
6
            33.     Plaintiff incorporates by reference all of the above paragraphs of this
7
     Complaint as though fully stated herein.
8
            34.     The foregoing acts and omissions of Defendant constitute numerous
9
     and multiple knowing and/or willful violations of the TCPA, including but not
10
     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
11
     seq.
12

13
            35.     As a result of Defendant’s knowing and/or willful violations of 47

14
     U.S.C. § 227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
16          36.     Plaintiff is also entitled to and seeks injunctive relief prohibiting
17   such conduct in the future.
18                   THIRD CAUSE OF ACTION
19
     VIOLATION OF ROSENTHAL FAIR DEBT COLLECTION PRACTICES
                              ACT
20

21
            37.     Plaintiff reincorporates by reference all of the preceding paragraphs

22          38.     Defendant’s conduct constitutes numerous violations of the
23
                    RFDCPA, including but not limited to:
24

25                a. Defendant violated the §1788.11(d) of the RFDCPA by causing
26                  Plaintiff’s telephone to ring repeatedly or continuously to annoy the
27
                    person called.
28
                  b. Defendant violated §1788.17 of the RFDCPA by continuously


                                           COMPLAINT - 7
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 8 of 9 Page ID #:8



1
                  failing to comply with the statutory regulations contained within the
2
                  FDCPA, 15 U.S.C. §1692 et seq. to wit: Sections 1692d, 1692d(5),
3
                  1692c(c).
4
                                   PRAYER FOR RELIEF
5
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
6
     following relief against Defendant:
7

8
      FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
                      TCPA, 47 U.S.C. § 227 ET SEQ.
9
           39.    As a result of Defendant’s negligent violations of 47 U.S.C. §
10
     227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and every
11
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12

13
           40.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting

14
     such conduct in the future.
15         41.    Any other relief the Court may deem just and proper.
16

17
           SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
18              VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
19
           42.    As a result of Defendant’s knowing and/or willful violations of 47
20
     U.S.C. § 227(b)(1), Plaintiff seeks $1,500.00 in statutory damages, for each and
21
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
22
           43.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
23
     such conduct in the future.
24
           44.    Any other relief the Court may deem just and proper.
25

26
                         THIRD CAUSE OF ACTION
     VIOLATION OF ROSENTHAL FAIR DEBT COLLECTION PRACTICES
27                                   ACT
28       45. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
                  Collection Practices Act, Cal. Civ. Code §1788.30(b),

                                           COMPLAINT - 8
     Case 5:20-cv-01913-JFW-SHK Document 1 Filed 09/15/20 Page 9 of 9 Page ID #:9



1
           46.    Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
2
                  Debt Collection Practices Act, Cal. Civ Code § 1788.30(c), and
3
           47.    Any other relief that this Honorable Court deems appropriate.
4

5
                                      TRIAL BY JURY
6
           48.    Pursuant to the seventh amendment to the Constitution of the United
7
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
8

9                 Respectfully submitted this 15th day of September, 2020.
10
                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
11

12
                                       By: /s/ Todd M. Friedman
13
                                           Todd M. Friedman
14                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT - 9
